ON MOTION FOR REHEARING
LANGDON, Justice.
I would grant the appellee’s motion for rehearing and sustain the action of the trial court in awarding the appellee the sum of $1,041.21 on its cross-action for debt.
In my opinion the appellee has complied with all of the requirements set out in the original opinion of this court pertaining to the cross-action of appellee. First, the ap-pellee proved performance under the very contract the court sustained in affirming *600the trial court’s judgment on the negligence feature of the case. Second, the amount sued for and awarded by the court represents a figure which is calculable and ascertainable from the contract in question in a definite amount.
The invoices involved were introduced into evidence. They reflected the number of hours “that were worked” and the charges for such services. The simple arithmetic of multiplying the number of hours worked times the charges per hour less the amount paid for such services produced the very accurate figure of $1,041.21 due on the account and awarded by the trial court. It is undisputed that this was the correct amount. There was no dispute as to the number of hours worked ancFthe hourly basis for such work as reflected by the invoices.
The appellant’s position was simply that it did not owe the money reflected by the invoices because the work and the amount due for such work, subject of appellee’s cross-action for debt, was necessitated by the negligence of appellee’s employees. The negligence phase of this case was resolved against the appellant by the trial court and by the original opinion of this court affirming the action of the trial court in that respect.
I would hold that all of the elements of appellee’s suit for debt were proven. Under the facts proven and admitted with reference to the cross-action for debt, the amount awarded to the appellee is undisputed and therefore no fact question is presented on this phase of the case. Unquestionably the invoices, other evidence and testimony would be the same upon retrial of the matter and the trial court would be required to instruct a verdict for the appellee on its cross-action for debt.
I would reform the original opinion of this court by affirmance of the judgment of the trial court in all respects.